THE CALVERT GROUP OF FUNDS (collectively, the Funds) CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND PRINCIPAL ACCOUNTING OFFICERS I. Introduction The Boards of Directors/Trustees of the Funds have adopted this Code of Ethics (this Code) pursuant to Section 406 of the Sarbanes-Oxley Act applicable to the Funds Principal Executive Officer[s] and Principal Accounting Officer[s] (the Covered Officers) to promote: · Honest and ethical conduct, including the ethical handling of conflicts of interest; · Full, fair, accurate, timely and understandable disclosure; · Compliance with applicable laws and governmental rules and regulations; · The prompt internal reporting to an appropriate person or persons identified in the Code of violations of the Code; and · Accountability for adherence to the Code. II. General Standards of Conduct The Code embodies the commitment of the Funds to conduct their business with the highest ethical standards and in accordance with all applicable governmental laws, rules and regulations. Each Covered Officer must: · Act with integrity, including being honest and candid while still maintaining the confidentiality of information where required by law or the Funds policies; · Observe both the form and spirit of laws and governmental rules and regulations, accounting standards and the Funds policies; · Adhere to a high standard of business ethics; and · Place the interests of the Funds before the Covered Officers own personal interests. III. Personal Conflicts of Interest A “personal conflict of interest” occurs when a Covered Officer’s private interest improperly interferes with the interests of a Fund. In particular, a Covered Officer must never use or attempt to use his or her position with a Fund to obtain any improper personal benefit for himself or herself, for his or her family members or for any other person. Certain conflicts of interest covered by this Code arise out of the relationships between Covered Officers and the Funds that already are subject to conflict of interest provisions in the Investment Company Act of 1940 and the Investment Advisers Act of 1940. For example, Covered Officers may not individually engage in certain transactions (such as the purchase or sale of securities or other property) with the Funds because of their status as “affiliated persons” of the Funds. Therefore, as to the existing statutory and regulatory prohibitions on individual behavior there will not be a violation of this Code unless there is a violation of such prohibition. Covered Officers must in all cases comply with applicable statutes and regulations. As to conflicts arising from, or as a result of the contract relationship between, the Funds and the Funds’ investment adviser, Calvert Asset Management Company, Inc. (“CAMCO”), of which the Covered Officers are also officers or employees, it is recognized by the Boards that, subject to CAMCO’s fiduciary duties to the Funds, the Covered Officers will in the normal course of their duties (whether formally for the Funds or for CAMCO, or for both) be involved in establishing policies and implementing decisions which will have different effects on CAMCO and the Funds. The Boards recognize that the participation of the Covered Officers in such activities is inherent in the contract relationship between the Funds and CAMCO and is consistent with the expectation of the Boards of the performance by the Covered Officers of their duties as officers of the Funds. In particular, each Covered Officer must: ·
